IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 562 EAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
SINCERITY JOHNSON,            :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of March, 2015, the Petition for Allowance of Appeal is

DENIED.